EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ivan Wong on 1/19/2022.

The claims dated 12/17/2021 have been amended as follows: 
CANCEL CLAIM 17
CANCEL CLAIM 19


NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments and arguments presented in the papers filed 12/17/2021 ("Remarks”) have been thoroughly considered. The issues raised in the Office action dated 9/28/2021 listed below have been reconsidered as indicated.
a)	The objection to the abstract is withdrawn in view of the amended abstract.



c)	The rejections of: claim(s) 1-9 and 15-16 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Fan (US 2015/0299784 A1); and claims 1 and 10-14 under 35 U.S.C. 103 as being unpatentable over Fan (US 2015/0299784 A1) in view of Ehben (US 2008/0020453 A1) are withdrawn because the rejections do not address the limitations of the amended step of “redistributing a partially-retained subset of the set of particles”.


Election/Restrictions
This application is in condition for allowance except for the presence of claims 17 and 19 directed to inventions non-elected without traverse.  Accordingly, claims 17 and 19 have been cancelled via the above Examiner’s Amendment.

Claim Interpretation
Claim 1 in part requires “achieving an accessible state for a first subset of wells of the array of wells”. The step is interpreted as being performed when “a first target molecule of the population of target molecules is received below the surface plane and into a first well of the first subset of wells”. This reception of a first target molecule results in the first well of the first subset of wells “achieving an accessible state”. The interpretation is further made in view of the instant specification which describes wells in an “accessible state” as being wells that contain a single cell or particle (para. 122 and 143). In the present claims, the rendered “accessible” wells have a first target molecule received below the surface plane and into the first well. Any wells of the array not containing a first target molecule is not in an “accessible state”.

The claim also states “redistributes the particles of the partially-retained subset into downstream wells”. The term “downstream” is interpreted as being relative to the flow of the particle distribution fluid such that wells that the particle distribution fluid passes over after the first subset of wells that are in an “accessible state” are considered to be “downstream”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JOSEPH G. DAUNER/           Primary Examiner, Art Unit 1634